164 Mich. App. 17 (1987)
416 N.W.2d 363
KURZ
v.
THE EVENING NEWS ASSOCIATION
Docket No. 99818.
Michigan Court of Appeals.
Decided October 20, 1987.
Walter A. Kurz, for plaintiffs.
Butzel, Long, Gust, Klein & Van Zile (by Richard E. Rassel and Keefe A. Brooks), for defendants.
Before: HOOD, P.J., and BEASLEY and J.B. SULLIVAN, JJ.
ON REMAND
PER CURIAM.
In the following order, the Supreme Court has remanded this case to the Court of Appeals for reconsideration:
By order of January 28, 1986, the application for leave to appeal was held in abeyance pending the decision in Rouch v Enquirer & News of Battle Creek (Docket No. 75044). On order of the Court, the decision having been issued on December 26, 1986, 427 Mich. 157 (1986), the application is again considered and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and REMAND the case to the Court of Appeals for reconsideration in light of Rouch v Enquirer & News of Battle Creek, 427 Mich. 157 [398 NW2d 245] (1986). [See 428 Mich. 886 (1987).]
In Rouch, the Supreme Court adopted the negligence standard of Gertz v Robert Welch, Inc, 418 *19 US 323; 94 S. Ct. 2997; 41 L. Ed. 2d 789 (1974), and, while proceeding on a different analysis of the issues, affirmed the Court of Appeals result. We interpret the above-quoted Supreme Court order, which vacates our judgment in favor of defendants, 144 Mich. App. 205; 375 NW2d 391 (1985), to require that the trial court proceed in accordance with the Supreme Court decision in Rouch. To that end, we reverse the grant of summary judgment in favor of defendants made by the trial judge.
In so doing, we do not preclude defendants from renewing their motion for summary judgment, so long as the law set forth in Rouch is applied. We assume consideration will be given to the following language in Rouch:
We hold that a report of an arrest and of the facts used to establish the probable cause for the arrest amount to speech of public concern and that the rule of Philadelphia Newspapers [Inc v Hepps, 475 U.S. ___; 106 S. Ct. 1558; 89 L. Ed. 2d 783 (1986)] applies. Because of the importance of this type of information in a free society, plaintiffs who choose to bring actions in libel on the basis of such reports must first prove that the statements were false in addition to proving that defendants were negligent in so reporting. [Rouch, supra at 206.]
Reversed.